Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 3, 2021

                                       No. 04-21-00267-CR

                                           Sean EARL,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR4828W
                        The Honorable Jennifer Pena, Judge Presiding


                                         ORDER

         The trial court imposed sentence in the underlying cause on May 14, 2021. Because
appellant did not file a motion for new trial, the notice of appeal was due by June 13, 2021. TEX.
R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due by June
28, 2021. See id. R. 26.3. Appellant filed a notice of appeal on June 21, 2021, but appellant did
not file a motion for extension of time.

        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id. Further, when a notice of appeal
is filed within the fifteen-day period, but no timely motion for extension of time is filed, the
appellate court lacks jurisdiction. Id.

       Having reviewed the record, it appears that the notice of appeal was untimely filed, and
no motion for extension of time was filed. We therefore ORDER appellant to show cause in
writing why this appeal should not be dismissed for lack of jurisdiction on or before September
1, 2021. See id.; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App.
1991) (out-of-time appeal from final felony conviction may be sought by filing a writ of habeas
corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court